Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
This action is in response to the Amendment filed on 01/04/2022.
Claims 6-9 and 15-22 are under examination.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-9 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,542,000 in view of Rajagopalan et al. (US 8,800,007 B1). The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent except the status information includes a session identifier of a communication session established between the server and the first terminal device; wherein the communication session started on the first terminal device is continued on the second terminal device using the session identifier. However, Rajagopalan et al. teaches these limitations [see fig. 1 secure session 24, fig. 4, SD 122, col. 14, lines 45-48, col. 13, lines 40-4]. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Facemire et al. (US 2010/0317323 A1), Berman et al. (US 2015/0121482 A1) and Rajagopalan et al. (US 8,800,007 B1).
Regarding claim 6, Facemire et al. discloses a method, implemented by a processor device of a server, for providing authentication [par. 0005, “the computer-implemented method is a method for proximity-based authentication for managing personal data”], the method comprising: receiving, from a first terminal device, first location information [par. 0058, “The authentication device 108 provides location data to the access controller 102 indicating the location of the authentication device 108”], wherein: the first location information indicates a current location of the first terminal device [par. 0073, “the second location data is received 606 from the authentication device 108, which, in turn, senses the second location data using a second location sensor 402”, par. 0064]; receiving, from the second terminal [par. 0072-0074, “the first location determiner 208 receives first location data indicative of the location of the data access device 106 from the data access device 106… the second location data 606 is received via the data access device 106 which, in turn, receives the second location data from the authentication device 108… The data release authorizer 204, in one embodiment, determines 608 if the first location is within a threshold distance 502 of the second location. The data release authorizer 204 infers from this determination if the data access device 106 is near enough to the authentication device 108 to allow a release of personal data”].
Facemire et al. does not explicitly disclose receiving, from the first terminal device, status information; the status information indicates that the first terminal device is authenticated; and when it is determined that the current locations of the first and second terminal devices are substantially the same, transmitting the status information to the second terminal device to authenticate the second terminal device;
However, Berman et al. teaches receiving, from the first terminal device, status information; the status information indicates that the first terminal device is authenticated [par. 0018, “when a user is ready to transmit the information or credential wirelessly from the mobile device 140 to a computing device 110 or 120, the user may initiate a transfer from the application on the mobile device 140. The application may authenticate itself with the proxy using a unique user identifier (e.g., a username or MDN) and sends authentication credentials to the proxy server 130 (Step 102). The proxy server 130 determines to which computing device (e.g., desktop computer 110 or laptop 120) the user is attempting to transmit authentication credentials from the mobile device 140, and forwards the authentication credentials from the mobile device 140 to the computing device 110 or 120 via the established link (Step 103). The determination to which computing device the user is attempting to transmit the authentication credentials may be made based on a geographic proximity of the mobile device 140 to the computing device”, par. 0026]; and when it is determined that the current locations of the first and second terminal devices are substantially the same, transmitting the status information to the second terminal device to authenticate the second terminal device [par. 0033-0035, “upon receiving the geographic locations of the transmitter device and the receiver devices, the proxy server determines whether zero, a single, or multiple receiver devices from among the plural receiver devices have a distance to the transmitter device less than a threshold distance (e.g., 2 meters, 5 meters, or 10 meters)”, “a user requesting to transmit authentication credentials from a transmitter device (e.g., mobile device) to a receiver device (e.g., computing device accessing a webpage) has both the transmitter device and the receiver device at his/her location”, “if one receiver device has a distance to the transmitter device less than the threshold distance, the proxy server identifies the single receiver device as the receiver device to receive the authentication credentials from the transmitter device”];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Berman et al. into the [Berman et al.: par. 0018].
They do not explicitly disclose the status information includes a session identifier of a communication session established between the server and the first terminal device; wherein the communication session started on the first terminal device is continued on the second terminal device using the session identifier.
However, Rajagopalan et al. teaches the status information includes a session identifier of a communication session established between the server and the first terminal device [fig. 1 secure session 24, fig. 4, SD 122, col. 14, lines 45-48, “Secure session data 122 may include, e.g., a session identifier and authentication token based on the IP address and/or user agent string of computing device 6 included in message 28”]; wherein the communication session started on the first terminal device is continued on the second terminal device using the session identifier [col. 13, lines 40-43, “Secure access appliance 12 subsequently establishes a SSL VPN session with computing device 6 using the authentication token and session identifier included in the message received from computing device 2”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Rajagopalan et al. into the teaching of Facemire et al. and Berman et al. with the motivation for seamlessly migrating a secure session established between a first computing device and a secure access appliance to a second computing device as taught by Rajagopalan et al. [Rajagopalan et al.: abs.].
Regarding claim 15, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
 
Claims 7-8, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Facemire et al. (US 2010/0317323 A1), Berman et al. (US 2015/0121482 A1) and Rajagopalan et al. (US 8,800,007 B1) as applied to claims 6, 15 and 19 above, and further in view of Chappelle et al. (US 2012/0198353 A1).
Regarding claim 7, the rejection of claim 6 is incorporated.
Facemire et al. and Berman et al. do not teach generating an identification code indicating an identity of the second terminal device; and transmitting the identification code to at least one of the first or second terminal device.
However Chappelle et al. teaches generating an identification code indicating an identity of the second terminal device; and transmitting the identification code to at least one of the first or second terminal device [par. 0044, “The application may be configured so that the display of the communications device may show a number of optional devices to which communication session may be moved when the application is being run by the communications device. The devices shown via the display may include: the device with the active session and any devices that may be within the user's proximity. It should be understood that the devices may be shown as indicia, such as icons that represent the different devices or may be shown as other types of indicia such as words or text that represent or correspond to the devices”, par. 0046, “The service may send one or more messages to a communication device that informs the communication device of the proximity of other devices based on the last known location of those devices”, par. 0053, “the service hosted by the one or more servers 3 may communicate with the television 8 so that the active communication session is displayable on the screen of the television”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Chappelle et al. into the teaching of Facemire et al. and Berman et al. with the motivation to move the communication session from the first communication device to one of the second communication device and a third communication device associated with the user as taught by Chappelle et al. [Chappelle et al.: par. 0007].
Regarding claim 8, the rejection of claim 7 is incorporated.
Chappelle et al. further teaches receiving, from at least one of the first or second terminal device, the identification code; and transmitting the status information to the second terminal device indicated by the received identification code [par. 0044, “The application may be configured so that the display of the communications device may show a number of optional devices to which communication session may be moved when the application is being run by the communications device. The devices shown via the display may include: the device with the active session and any devices that may be within the user's proximity. It should be understood that the devices may be shown as indicia, such as icons that represent the different devices or may be shown as other types of indicia such as words or text that represent or correspond to the devices”, par. 0053, “The user may utilize this display to initiate a move of the communication session to the user's cellular phone 5 or tablet 6. For instance, the user may provide input to the television to select an active communication session identified via the application causing a display of such an active session. The selected session may then be displayed on the screen of the television along with other devices to which the communication session may be moved. The other devices that are displayed may be displayed based on information provided to the television 8 via the server 3 identifying the other available communication devices the user may select. Such information may be provided to the user along with the information concerning active communication sessions or may be provided to the communication device after an active communication session to be managed is selected by a user”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Chappelle et al. into the teaching of Facemire et al. and Berman et al. with the motivation to move the communication session from the first communication device to one of the second communication device and a third communication device associated with the user as taught by Chappelle et al. [Chappelle et al.: par. 0007].
Regarding claim 16, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 21, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.

Claims 9, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Facemire et al. (US 2010/0317323 A1), Berman et al. (US 2015/0121482 A1) and Rajagopalan et al. (US 8,800,007 B1) as applied to claims 6, 15 and 19 above, and further in view of Raounak (US 2015/0256973 A1).
Regarding claim 9, the rejection of claim 6 is incorporated.
Berman et al. further discloses receiving a first time stamp from the first terminal device; receiving a second time stamp from the second terminal device; comparing the first and second time stamps to determine a difference between the first and second time stamps [par. 0026, “the proxy server may use the time arrival signals from the receiver device and the transmitter device to pair the receiver device and the transmitter device… signals from the transmitter device and the receiver device, which are separated by a threshold time (e.g., 0.5 seconds, 1 second, 2 seconds, 5 seconds, etc.) may be transmitted to the proxy server. The proxy server may use this information to pair the receiver device and the transmitter device”]; 
They do not explicitly disclose transmitting the status information to the second terminal device when the difference between the first and second time stamps is within a predetermined range.
However, Raounak teaches transmitting the status information to the second terminal device when the difference between the first and second time stamps is within a predetermined range [par. 0007, “receiving a first timestamp associated with a forwarding time of the first location from the first location-aware device, receiving a second timestamp associated with a forwarding time of the second location and a third timestamp associated with a forwarding time of a third location from the second location-aware device, using the second timestamp and third timestamp, determining the velocity of the second location-aware device, using the velocity of the second location-aware device, determining a past location of the second location-aware device at the forwarding time of the first location, and upon determining that the first location and the past location are within a pre-determined distance, authenticating the authentication credentials”, par. 0054, “by examining the distance between locations B and C, and the difference in time between timestamp B and timestamp C, the approximate speed and direction (velocity) of the trusted device may be determined”, par. 0055, “Using the determined velocity, at step 515 a location D may be calculated corresponding to the approximate location of the trusted device at the time of timestamp A. If locations A and D are within a pre-determined distance, then the location criterion may be met”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Raounak into the teaching of Facemire et al. and Berman et al. with the motivation for providing location-based authentication using location-aware devices as taught by Raounak [Raounak: par. 0006].
Regarding claim 18, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.
Regarding claim 22, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.


Response to Arguments
Applicant’s arguments, filed on 01/04/2022, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20120191614 A1		SYSTEM FOR LOCATION BASED TRANSACTION SECURITY
US 8625796 B1		Method for facilitating authentication using proximity
US 20150281235 A1		SELF-ACTIVATION OF USER DEVICE
US 20140219515 A1		USER IDENTIFICATION BY GESTURE RECOGNITION
US 9451443 B1		Providing a service with location-based authorization
US 20150256973 A1		SYSTEMS AND METHODS FOR LOCATION-BASED AUTHENTICATION
US 9350717 B1		Location service for user authentication
US 20140173695 A1		TOKEN BASED ACCOUNT ACCESS

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON CHIANG/Primary Examiner, Art Unit 2431